


EXHIBIT 10.25

 

2012 Annual Bonus Plan

 

On March 30, 2012, the Compensation Committee of the Board of Directors of
Walker & Dunlop, Inc. (the “Company”) adopted specific performance criteria that
the Compensation Committee will consider when making cash bonus awards for 2012
to the Company’s named executive officers, William Walker, Howard Smith, Deborah
Wilson, Richard Warner, and Richard Lucas.  These performance criteria are
listed below for each of the named executive officers.  For each named executive
officer, achievement of applicable performance criteria at the threshold, target
or maximum levels will result in bonuses of up to 75%, 100% and 150%,
respectively, of such officer’s base salary, subject to the exercise of negative
discretion by the Compensation Committee.  The percentage weight amounts
attributable to each performance goal will be interpolated, if possible, on a
straight line basis if achievement of the performance goals falls between the
specified goals for the threshold and target levels or between the target and
maximum levels.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Goal Attainment Level

 

 

 

 

 

Threshold

 

Target

 

Maximum

 

 

 

Bonus Award Value

 

Up to 75% of Target Bonus & Weighting of Goal

 

Up to 100% of Target Bonus * Weighting of Goal

 

Up to 150% of Target Bonus * Weighting of Goal

 

 

William Walker

Chairman, President & CEO

 

 

 

 

 

Goal Attainment Level

 

Goal

 

Weighting

 

Threshold

 

Target

 

Maximum

 

Revenue

 

30

%

$

152,350,000

 

$

168,590,000

 

$

178,798,000

 

Earnings Per Share

 

30

%

$

1.53

 

$

1.61

 

$

1.67

 

Operating Margin

 

20

%

29

%

34

%

35

%

Diversify Revenues (GSE revenues defined (for this metric) as aggregate Fannie
Mae and Freddie Mac origination fees, MSR revenues and servicing fees; as a
percentage of total revenues)

 

20

%

69.0% of total revenues derived from GSEs

 

67.3% of total revenues derived from GSEs

 

65.6% of total revenues derived from GSEs

 

 

Howard Smith

Executive Vice President & COO

 

 

 

 

 

Goal Attainment Level

 

Goal

 

Weighting

 

Threshold

 

Target

 

Maximum

 

Revenue

 

20

%

$

152,350,000

 

$

168,590,000

 

$

178,798,000

 

Earnings Per Share

 

30

%

$

1.53

 

$

1.61

 

$

1.67

 

Operating Margin

 

10

%

29

%

34

%

35

%

Completion of an acquisition of a capital markets business or grow capital
markets group originations

 

20

%

N/A or $137,500,000

 

1 Acquisition or $275,000,000

 

2 or more Acquisitions or $343,750,000

 

Growth in Originations

 

20

%

$

4,025,917,000

 

$

4,677,975,000

 

$

5,177,975,000

 

 

--------------------------------------------------------------------------------


 

Deborah Wilson

Executive Vice President & CFO

 

 

 

 

 

Goal Attainment Level

 

Goal

 

Weighting

 

Threshold

 

Target

 

Maximum

 

Revenue

 

20

%

$

152,350,000

 

$

168,590,000

 

$

178,798,000

 

Earnings Per Share

 

30

%

$

1.53

 

$

1.61

 

$

1.67

 

Operating Margin

 

10

%

29

%

34

%

35

%

Completion of the servicing and closing components of the SalesForce/General
Ledger integration project by 12/31/2012

 

20

%

Committee Discretion

 

Committee Discretion

 

Committee Discretion

 

Net Warehouse Interest Income

 

20

%

$

4,247,000

 

$

5,378,000

 

$

6,722,500

 

 

Richard Warner

Executive Vice President & CCO

 

 

 

 

 

Goal Attainment Level

 

Goal

 

Weighting

 

Threshold

 

Target

 

Maximum

 

Revenue

 

20

%

$

152,350,000

 

$

168,590,000

 

$

178,798,000

 

Earnings Per Share

 

30

%

$

1.53

 

$

1.61

 

$

1.67

 

Operating Margin

 

10

%

29

%

34

%

35

%

Credit Loss Provisions (net of any provisions from an acquisition)

 

30

%

$

6,600,000

 

$

6,000,000

 

$

4,724,000

 

Underwriting Cost per Loan

 

10

%

$

18,315

 

$

17,443

 

$

16,571

 

 

Richard Lucas

Executive Vice President & GC

 

 

 

 

 

Goal Attainment Level

 

Goal

 

Weighting

 

Threshold

 

Target

 

Maximum

 

Revenue

 

20

%

$

152,350,000

 

$

168,590,000

 

$

178,798,000

 

Earnings Per Share

 

30

%

$

1.53

 

$

1.61

 

$

1.67

 

Operating Margin

 

10

%

29

%

34

%

35

%

Diversify Revenues (GSE revenues defined (for this metric) as aggregate Fannie
Mae and Freddie Mac origination fees, MSR revenues and servicing fees; as a
percentage of total revenues)

 

20

%

69.0% of total revenues derived from GSEs

 

67.3% of total revenues derived from GSEs

 

65.6% of total revenues derived from GSEs

 

Proactively manage Legal and Human Resources Issues

 

20

%

Committee Discretion

 

Committee Discretion

 

Committee Discretion

 

 

--------------------------------------------------------------------------------

 
